DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendments
	The amendment filed 06/23/2022 has been entered.
	The 35 USC 112(b) rejections of claims 1-13 and 18-20 are hereby withdrawn.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The prior art of Scott (US-2001/0031612), Chen (US-2015/0336236), and the other prior art of record, either alone or in combination, fail to anticipate or render obvious, along with all other claim limitations, “an upper layer pad from a worn polishing pad” and “wherein a depth of each of the plurality of first grooves has been reduced from a previous polishing process and is less than a depth of each of the plurality of second grooves” as now claimed.  
	To be clear, applicant is now claiming “an upper layer pad from a worn polishing pad.”  It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
In this case, applicant’s invention is recycling polishing pads from worn polishing pads, that is after the grooves have been reduced from an initial and noticeable depth during normal use.  Applicant makes clear that the depth has been reduced from a previous polishing process and is less than a depth of each of the plurality of second grooves.
Applicant also notes that wear, or the state of being worn, or visibly used, is recognized in the art as undesirable [Present Application; page 1, lines 11-20] and therefore it is considered that the product-by-process of being worn forms a distinct product that is unobvious over the prior art that desires a brand-new pad.  
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723